Appeal by the defendant from an order of the County Court, Suffolk County (Gazzillo, J.), dated June 11, 2008, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The County Court’s designation of the defendant as a level three sex offender under the Sex Offender Registration Act (hereinafter SORA) was supported by clear and convincing evidence (see Correction Law art 6-C; People v Dong V. Dao, 9 AD3d 401, 401-402 [2004]). Contrary to the defendant’s contention, the County Court properly assessed 15 points, under risk factor 11, for a history of drug abuse (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 15 [2006]; People v Guitard, 57 AD3d 751, 752 [2008]). The presentence reports offered by the People at the SORA hearing constituted “reliable hearsay” (Correction Law § 168-n [3]; see People v Mingo, 12 NY3d 563, 573 [2009]), and provided a sufficient basis for the assessment of those 15 points. Rivera, J.E, Florio, Miller and Austin, JJ., concur.